Order, Supreme Court, Bronx County (Barry Salman, J.), entered May 14, 2003, which granted plaintiff’s motion for a *123Yellowstone injunction on condition that a $10,000 bond be posted, unanimously affirmed, without costs.
Plaintiff established that it held a commercial lease, received a notice of default, timely requested injunctive relief, and was prepared and able to cure (Graubard Mollen Horowitz Pomeranz & Shapiro v 600 Third Ave. Assoc., 93 NY2d 508 [1999]). Yellowstone relief is proper even where nonpayment of rent is the only issue (see Lexington Ave. & 42nd St. Corp. v 380 Lexchamp Operating, 205 AD2d 421, 423-424 [1994]). The bonding condition was a proper exercise of discretion, rationally related to the damages defendant might suffer should the court later determine that the injunctive relief was unwarranted (Sportsplex of Middletown v Catskill Regional Off-Track Betting Corp., 221 AD2d 428 [1995]).
We have considered defendant’s remaining contention and find it to be without merit. Concur—Buckley, P.J., Andrias, Lerner and Friedman, JJ.